Citation Nr: 1704046	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  05-27 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for allergies, to include as secondary to service-connected ulcerative colitis.

2.  Entitlement to service connection for asthma, to include as secondary to service-connected ulcerative colitis. 

3.  Entitlement to service connection a disability manifested by muscle and joint weakness and pain, to include as secondary to service-connected ulcerative colitis. 

4.  Entitlement to service connection for an irritated esophagus and upper gastrointestinal disorder, including gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to service-connected ulcerative colitis. 





REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968.  Due to disability associated with service-connected ulcerative colitis, the Veteran was medically discharged from service and placed on the Temporary Disability Retirement List (TDRL) until permanent retirement, effective May 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In February 2008, September 2012, and February 2016, the Board remanded the issues on appeal for additional development.  The case is again before the Board for appellate review.   

In February 2008, the Board addressed the service connection claims for fibrositis and esophageal disorders as claims to reopen service connection based on prior final Board decisions.  See 38 C.F.R. § 20.1100 (2016).  Since then, previously missing service treatment records (STRs) have been included in the record.  As such, the Veteran's service connection claims will be addressed here.  See 38 C.F.R. § 3.156(c).   

The record in this matter consists entirely of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in April 2016.  The evidence has been reviewed pursuant to the Veteran's April 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c).   


FINDINGS OF FACT

1.  Allergic rhinitis had its onset during active duty.  

2.  Asthma is related to service-connected allergic rhinitis.   
 
3.  A disability manifested by generalized muscle and joint weakness and pain was not incurred during service, is not attributable to service, and is not due to (causation or aggravation) service-connected disease or injury.  

4.  Esophagus disability was not incurred during service, is not attributable to service, and is not due to (causation or aggravation) service-connected disease or injury.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis was incurred during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  Asthma is due to service-connected allergic rhinitis.  38 C.F.R. § 3.310 (2016).

3.  A disability manifested by generalized muscle and joint weakness and pain, was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  A disability manifested by generalized muscle and joint weakness and pain, is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).

5.  Esophagus disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  Esophagus disability is not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The AOJ satisfied its duty to notify by way of letters to the Veteran dated between November 2003 and October 2014.  The AOJ notified the Veteran of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, following full notification, the claims on appeal were readjudicated in SSOCs of record.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records have been obtained.  Moreover, the Veteran underwent several VA examinations during the appeal period. 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.

II.  Service Connection

In May and June 2003, the Veteran filed service connection claims for esophageal, asthmatic, allergic, and generalized muscle and joint pain disability.  He claims that he developed these disorders as the result of service, and as the result of service-connected disability.  Specifically, he claims that these disorders were caused by service-connected ulcerative colitis and its steroidal treatment.  The record documents that the Veteran was diagnosed with ulcerative colitis during service, and underwent steroidal treatment for the disorder during and soon after service.  For ulcerative colitis and other service-connected disability, the Veteran has received a total disability rating based on individual unemployability (TDIU) and special monthly compensation (SMC) based on housebound status.       

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 U.S.C.A. § 1154(b), the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease is reduced.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  As the Veteran did not engage in combat during service, the presumption under 38 U.S.C.A. § 1154 will not apply here.  

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities such as ulcers and arthritis are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Service connection may also be established on a secondary basis.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2016).

In this matter, the evidence consists of STRs, private and VA treatment records, lay statements from the Veteran, and VA compensation examination reports.  

	Allergic Rhinitis 

For the following reasons, a service connection finding is warranted for allergic rhinitis.  

First, VA compensation examination reports dated between January 2004 and March 2016 note the diagnosis of allergic rhinitis.  Indeed, medical evidence dated since the early- to mid-1990s notes treatment for allergic rhinitis symptoms.   

Second, the evidence documents allergic rhinitis during active duty.  A STR dated in July 1967 notes treatment for allergic rhinitis.  An STR dated in February 1968 notes "rhinorrhea frequently."  Further, although the April 1968 separation report of medical examination found normal sinuses and nose, the April 1968 separation report of medical history notes the Veteran's complaints of nose and throat problems.  

Third, the evidence of record addressing the issue of medical nexus does not preponderate against the claim.  

On the one hand, certain evidence is not favorable to the Veteran's claim.  The VA examination reports dated between January 2004 and March 2016 do not favor the claim, with some examiners expressly stating that allergic rhinitis did not relate to service or to service-connected disability.  However, the probative value of these reports and opinions is limited in that none discusses the in-service allergic rhinitis and the post-service evidence indicating a medically chronic disability.  Thus, no report or opinion addresses specifically whether the current allergic rhinitis relates to the allergies treated during and following service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  

This issue has been pending for almost 14 years, and has been the subject of three remands over the past nine years.  The issue shall not be remanded again.  We therefore conclude based on the evidence of record that the in-service allergic rhinitis and current allergic rhinitis are related.  See Alemany, supra.  As such, service connection for allergic rhinitis is warranted on a direct basis under 38 C.F.R. § 3.303.    

	Asthma

For the following reasons, a service connection finding is warranted for asthma.  

First, the VA compensation examination reports dated between January 2004 and March 2016 note the diagnosis of asthma.  

Second, STRs indicate breathing difficulty during service.  In particular, while the April 1968 separation report of medical examination found normal lungs, the April 1968 report of medical history notes "shortness of breath."  Further, medical evidence dated following service indicates chronic breathing difficulty.  VA treatment records note throughout the 1970s chronic coughing, upper respiratory infections, "acute tracheobronchitis" and "congested lungs[.]" 

Third, the record contains no medical nexus evidence linking current asthma to the breathing complaints and/or ulcerative colitis and treatment during service.  Nevertheless, a service connection finding is warranted here because the March 2016 VA examiner linked asthma to the now service-connected allergic rhinitis, stating that allergic rhinitis and asthma were "co-morbid conditions and, in the Veteran's case related to exposure to specific allergens[.]"  The examiner went on to note allergens following service.  But as already established, the Veteran has had, as likely as not, allergic rhinitis since service.  Based on the foregoing, a preponderance of the evidence is not against a secondary service connection finding for asthma.  See Alemany, supra.  Service connection is therefore warranted for asthma under 38 C.F.R. § 3.310.  

	Muscle and Joint Disability and Esophageal Disability  

By contrast, service connection findings are unwarranted for a disability characterized by muscle and/or joint pain, and for esophageal disability.     

	Muscle and Joint Disability

The evidence of record notes diagnoses of muscle and joint disability during the appeal period.  An April 2010 VA compensation examination report notes a diagnosis of myalgia, while VA medical evidence dated throughout the appeal period notes diagnoses of:  hip, knee, foot, and thoracolumbar spine degenerative joint disease; knee, wrist, and ankle tendonitis; bilateral foot calcaneal spurs; and osteoporosis (or osteopenia) of the thoracolumbar spine (which has been service connected as due to steroid treatment related to ulcerative colitis).  The evidence also indicates musculoskeletal complaints during service.  Certain STRs dated throughout 1966 note multiple complaints of knee and back pain while the April 1968 separation report of medical history indicates a history of swollen and painful joints, and leg cramps.  

Nevertheless, the preponderance of the evidence indicates that the musculoskeletal disabilities diagnosed during the appeal period are not related to service or to service-connected ulcerative colitis.  Although the separation report of medical history notes previous musculoskeletal pain, the STRs do not indicate any orthopedic disability or treatment.  The April 1968 separation report of medical examination notes a normal musculoskeletal system.  A December 1968 VA compensation examination report found the musculoskeletal system to be normal.  A January 1971 report of medical examination - conducted after discharge from active duty while on TDRL, prior to military retirement for ulcerative colitis - notes a normal musculoskeletal system.  Thus, the record contains no evidence dated between September 1968 and September 1969 - within the first year of discharge from service - indicating arthritic joint disability.  Indeed, the earliest post-service evidence indicating potential chronic muscle or joint disability is found in an August 1981 VA treatment record indicating myofascial pain.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  Thus, no evidence dated between September 1968 and August 1981 indicates that the Veteran then had chronic musculoskeletal disability.  Notwithstanding the Veteran's lay assertions indicating manifestations of disability during and soon after service, the record does not document the existence of chronic musculoskeletal disability during service, within the first year of separation from service, or for many years following service.  Here, such claimed disability was not "noted" during service or within one year of separation.  See, Walker.  The preponderance of the evidence indicates that, for approximately 13 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  Further, as detailed below, the evidence of record addressing the issue of medical nexus indicates that the myalgia and arthritis noted during the appeal period are not due to service.  

In sum, the claimed disorder was not noted during service or within one year of separation and he did not manifest symptoms of the disorder during such time period.  Any assertion of onset and on-going symptoms are not credible.


	Esophageal Disability  

The evidence establishes that the Veteran has had esophageal disability during the appeal period.  He underwent surgery for a hiatal hernia in the early 2000s, and VA examination reports dated between January 2004 and March 2016 note the diagnosis of GERD.  However, the record indicates that the Veteran did not experience esophageal problems during service.  The STRs, which extensively detail lower intestinal disability due to ulcerative colitis, do not indicate any upper gastrointestinal (GI) disability.  Further, the April 1968 separation reports of medical history and examination, the December 1968 VA examination report, and the January 1971 reports of medical examination and history are all negative for upper GI troubles.  And the record contains no evidence dated between September 1968 and September 1969 - within the first year of discharge from service - indicating a hiatal hernia.  Indeed, the earliest post-service evidence indicating potential chronic esophageal disability is found in a November 1981 treatment record noting reflux.  See Maxson, supra.  Later evidence indicates diagnosis of hiatal hernia in the late 1990s and Nissen (fundoplication) operation in the early 2000s.  Thus, no evidence dated between discharge in September 1968 and November 1981 indicates that the Veteran then had chronic esophageal disability.  Notwithstanding the Veteran's lay assertions claiming manifestations of disability during and soon after service, the objective record does not document the existence of such disability during service or for many years following service. Rather, the preponderance of the evidence indicates that, for approximately 13 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also Walker, supra.  The evidence of record indicates that the esophageal problems noted during the appeal period are not due to service.  

	Medical Nexus Evidence

With regard to both claims - service connection for musculoskeletal disability and service connection for esophageal disability - the preponderance of the medical nexus evidence indicates that neither disorder is due to service or to service-connected ulcerative colitis and its treatment.  The record contains several statements addressing these issues, from private treating medical personnel and from VA examiners.  

The private medical personnel generally support the Veteran's claims.  However, none of the statements is persuasive on the questions before the Board.  The Veteran's private chiropractor - in letters dated in November 2003, September 2005, March 2010, and September 2010 - supported the Veteran's general assertion that many problems, to include his musculoskeletal pain and esophageal disability, stem from the ulcerative colitis and steroid treatment during and soon after service.  In support of his opinions, the chiropractor indicated a familiarity with the Veteran's medical condition, stating that he had provided the Veteran extensive treatment for multiple years.  But the chiropractor reversed himself in a December 2011 letter, stating that he could not state that the Veteran's problems were service related, "because I did not see him as a patient until after he had been out of the service for several years."  Thus, the chiropractor retracted earlier statements that supported the claims.  Further, despite multiple requests from VA seeking treatment records detailing the multi-year treatment of the Veteran, the chiropractor did not provide the requested medical evidence.  See Bloom, supra.  

In a July 2004 private treatment record, one treating physician indicated that "potentially some of his arthritis problems could be related to ulcerative colitis[.]"  In a November 2004 letter, the Veteran's treating physician stated that "[u]lcerative colitis plus therapy with steroids can have many ramifications" to include arthritis and esophageal disorders.  In a May 2008 letter, another private treating physician stated that esophageal disability and arthritis "can definitely be the result of both the ulcerative colitis and/or his treatment regiment with steroids."  Insofar as these statements are written by the Veteran's treating physicians - the second actually administered the steroid treatment in the late 1960s - the statements are of value.  However, on the issues before the Board, each is of limited probative value.  Neither statement can be construed as a statement of probability.  In essence, by using the words "can" and "could" the statements indicate that it is possible that in-service colitis and subsequent treatment may relate to later development of musculoskeletal and esophageal disability.  The physicians merely indicate that a medical nexus is possible.  Nowhere in the statements is it indicated that a relationship is either likely or probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

The Board also notes that the Veteran submitted multiple articles into the record in support of his claim.  The articles address the relationship between ulcerative colitis and steroidal treatment and the development of many disorders, some of which the Veteran has been diagnosed with.  None of these articles is of probative value here, however.  Though each article adds substance to the Veteran's assertions, none addresses the Veteran's case specifically.  The articles are therefore insufficient to establish the element of medical nexus evidence here.  Sacks v. West, 11 Vet. App. 314 (1998).  

By contrast, two VA opinions provided in March 2016 are of probative value.  As indicated by the Board in previous remands, multiple prior VA examination reports and opinions did not adequately address the claims to such an extent that a decision could be rendered.  Earlier reports and opinions dated in January 2004, April and November 2010, November 2011, February and December 2012, and October 2014 did not comprehensively address the two aspects of the Veteran's claims, both that service itself, and the ulcerative colitis and treatment that resulted in his medical discharge and retirement, led to disability.  As such, the Board sought additional medical inquiry in February 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In one opinion - a March 2016 addendum opinion provided by the physician who conducted the October 2014 VA compensation examination - the examiner clearly stated that neither esophageal nor musculoskeletal disability was directly related to service or secondarily related to ulcerative colitis.  In support, the examiner indicated reliance on his October 2014 finding that the Veteran's ulcerative colitis had been relatively mild since service, and that steroid treatment ceased by the late 1960s.  In finding no aggravation regarding GERD, the examiner noted the "asymptomatic" nature of the ulcerative colitis, noted the "minimal" severity of the GERD, and noted that the hiatal hernia had been resolved since surgery in 2003.  This examiner also noted onset of musculoskeletal and esophageal disability many years after service.  See Maxson, supra.  Further, with regard to musculoskeletal disability, the October 2014 VA examiner found "no objective clinical or radiological evidence to support a diagnosis of fibromyalgia or rheumatoid disorder."  He also found the Veteran's arthritis "consistent with the normal progression of age and time."  

The other March 2016 VA opinion was submitted by a physician who did not interview and examine the Veteran, but who did review the electronic claims file.  The examiner clearly stated that musculoskeletal and esophageal disability related neither to service nor to service-connected disability.  The examiner also specifically found that neither disorder had been aggravated by ulcerative colitis and/or steroidal treatment.  In support, the examiner explained the "numerous side effects" resulting from "glucocorticoid therapy, to include asymmetric, polyarticular, migratory arthritis, affecting large joints of the upper and lower extremities[.]"  But the examiner stated that these complications develop during treatment, not many years following treatment.  As the Veteran's multi-joint arthritis "developed long after his steroid treatment was discontinued," the examiner found the arthritis "most consistent with age-related DJD/DDD."  With regard to esophageal disability, the examiner attributed GERD to the hiatal hernia, whose onset occurred many years following service.  The examiner cited common causes of GERD and hiatal hernia, to include wear and tear related to age, obesity, and hereditary factors, but expressly found that the glucocorticoid therapy the Veteran underwent in the late 1960s for ulcerative colitis was not a cause of esophageal disability.  

The examiner who conducted the October 2014 examination, and who submitted the October 2014 report and opinion and the March 2016 addendum report, indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  The examiner also detailed the Veteran's medical history.  Further, pursuant to the Board's February 2016 remand, the examiner clarified his opinion.  As the opinion is based on the evidence of record, is explained, and has been clarified, the Board finds these particular reports and opinions of probative value.  See Bloom, supra.   Further, as the second March 2016 opinion is similarly based on the evidence of record and is explained, it is of probative value as well.  See Maxson and Bloom, both supra.  Indeed, the entirety of the evidence tends to support these examiners' opinions inasmuch as the STRs and post-service evidence indicate onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claims preponderates against the letters from his private physicians and chiropractor.  See Gilbert, supra.  

In assessing the Veteran's service connection claims, the Board has considered the lay assertions of record from the Veteran and from his former spouse.  Each is competent to report observable symptoms such as pain, limitation of movement, and upper digestive difficulty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether service or service-connected disability caused or aggravated chronic musculoskeletal and esophageal problems, the medical evidence is more credible.  And the medical evidence preponderates against the notion that musculoskeletal and esophageal problems diagnosed during the appeal period were incurred during service or developed within a year of service, or that the problems developed as the result of the ulcerative colitis and its steroid treatment.  Such disorders are internal pathologies beyond a lay witness's capacity to observe or sense.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay theories that the Veteran's problems are directly or secondarily service connected pale into insignificance when compared with the far more probative objective record, and the detailed and persuasive findings by the neutral VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the lay assertions regarding the development of musculoskeletal and esophageal disability.  See Alemany and Gilbert, both supra.  

To review, the Veteran indicates chronic musculoskeletal and esophageal disability since leaving service in 1968.  The lay evidence indicates manifestations during service and within the first year of discharge from service.  Here, however, the preponderance of the evidence establishes that the Veteran did not have chronic musculoskeletal or esophageal pathology during service or within one year of separation.  A chronic disease entity was not noted during service and any argument regarding continuity is inconsistent with the normal separation examination.  The record indicates that the myalgia, arthritis, and esophageal disability diagnosed during the appeal period are not due to the ulcerative colitis and steroid treatment during and soon after service.  In short, there is no reliable evidence linking remote post-service onset to service, or to service-connected disability.  

As the preponderance of the evidence is against the claims to service connection for musculoskeletal and esophageal disability, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for allergic rhinitis is granted.  

Entitlement to service connection for asthma is granted. 

Entitlement to service connection for a disability manifested by muscle and joint weakness and pain, is denied.   

Entitlement to service connection for an irritated esophagus and upper gastrointestinal disorder, including GERD and hiatal hernia, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


